Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claims 1 and 23, the prior art does not disclose: A system for transporting products and a robot for transporting products comprising: 
at least one picking robot that includes a drive unit for moving the picking robot;
directing the drive unit to move the robot along the travel path to the at least one product location such that the at least one product may be received in the at least one product container; and 
directing the drive unit to veer off the travel path to avoid at least one of a mobile obstacle or a stationary obstacle, 
generating a new travel path to the at least one product location avoiding the mobile obstacle or a stationary obstacle, and 
directing the drive unit to move the robot along the new travel path to the at least one product location, as claimed.

Relative to claim 22, the prior art does not disclose:  A method for transporting products comprising: 
receiving at least one order including at least one product to be picked, 

generating at least one travel path for at least one robot based upon the picking itinerary; 
directing the at least one robot to move along the travel path to receive the products; 
directing the at least one robot to veer off the travel path to avoid at least one of a mobile obstacle or a stationary obstacle, and
directing the drive unit to move the robot along the new travel path to the at least one product location, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655